UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1710


TRAVCO INSURANCE COMPANY,

                Plaintiff – Appellee,

           v.

LARRY WARD,

                Defendant – Appellant.

-------------------------------------

NATIONAL ASSOCIATION OF HOME BUILDERS,

                Amicus Supporting Appellant,

NATIONAL ASSOCIATION OF MUTUAL INSURANCE COMPANIES; AMERICAN
INSURANCE ASSOCIATION,

                Amici Supporting Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:10-cv-00014-RGD-TEM)


Argued:   September 20, 2011             Decided:   January 15, 2013


Before SHEDD and WYNN, Circuit Judges, and Damon J. KEITH,
Senior Circuit Judge of the United States Court of Appeals for
the Sixth Circuit, sitting by designation.


Affirmed by unpublished per curiam opinion.
ARGUED: Michael Francis Imprevento, BREIT DRESCHER IMPREVENTO &
WALKER, PC, Norfolk, Virginia, for Appellant.     Stephen Edward
Goldman, ROBINSON & COLE LLP, Hartford, Connecticut, for
Appellee.   ON BRIEF: Jeffrey A. Breit, John W. Drescher, BREIT
DRESCHER IMPREVENTO & WALKER, PC, Norfolk, Virginia; Richard J.
Serpe, LAW OFFICES OF RICHARD J. SERPE, PC, Norfolk, Virginia,
for Appellant.    John B. Mumford, Jr., Kathryn E. Kransdorf,
HANCOCK, DANIEL, JOHNSON & NAGLE, PC, Glen Allen, Virginia;
Wystan M. Ackerman, Daniel F. Sullivan, Jamie M. Landry,
ROBINSON & COLE LLP, Hartford, Connecticut, for Appellee. David
S. Jaffe, NATIONAL ASSOCIATION OF HOME BUILDERS, Washington,
D.C., for National Association of Home Builders, Amicus
Supporting Appellant.     Thomas W. Curvin, Amy K. Averill,
SUTHERLAND ASBILL & BRENNAN LLP, Atlanta, Georgia; Steuart H.
Thomsen, SUTHERLAND ASBILL & BRENNAN LLP, Washington, D.C., for
National Association of Mutual Insurance Companies, Amicus
Supporting Appellee. Raoul G. Cantero, Michelle Holmes Johnson,
WHITE & CASE LLP, Miami, Florida, for American Insurance
Association, Amicus Supporting Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Larry Ward appeals from an order granting summary judgment

in favor of Travco Insurance Company and declaring that he is

not entitled to coverage under his homeowners insurance policy

for alleged drywall-related damages to his home.          The district

court    found   that   four   provisions   of   the   policy   excluded

coverage.     Previously, we certified the following question of

Virginia law to the Supreme Court of Virginia:

          For purposes of interpreting an “all risk”
     homeowners insurance policy, is any damage resulting
     from this drywall unambiguously excluded from coverage
     under the policy because it is loss caused by:
          (a)   “mechanical    breakdown,   latent   defect,
     inherent vice, or any quality in property that causes
     it to damage itself”;
          (b) “faulty, inadequate, or defective materials”;
          (c) “rust or other corrosion”; or
          (d) “pollutants,” where pollutant is defined as
     “any solid, liquid, gaseous or thermal irritant or
     contaminant, including smoke, vapor, soot, fumes,
     acids, alkalis, chemicals and waste?”

Travco Ins. Co. v. Ward, 468 Fed. Appx. 195, 195-96 (4th Cir.

2012).

     The Supreme Court of Virginia has now answered all subparts

of the certified question in the affirmative.          Travco Ins. Co.

v. Ward, --- S.E.2d --- (Va. Nov. 1, 2012) (2012 WL 5358705).

The parties agree, and we find, that the court’s answers warrant

affirmance of the judgment.     Accordingly, we affirm.

                                                                AFFIRMED



                                    3